UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File Number: 000-52635 INTERNET MEDIA SERVICES, INC. (Exact name of registrant specified in charter) Delaware 22-3956444 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1434 6th STREET, UNIT 9 SANTA MONICA, CALIFORNIA 90401 (Address of principal executive offices) (800) 467-1496 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding ofthe registrant’s Common Stock, $0.001 par value per share, was 23,821,000as of August 12, 2011. INTERNET MEDIA SERVICES, INC. INDEX Page PART I - FINANCIAL INFORMATION: Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statement of Operations 4 Consolidated Statement of Cash Flows 5 Notes to Interim Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4. Controls and Procedures 11 PART II - OTHER INFORMATION: Item 6. Exhibits 13 SIGNATURES 14 PART I-FINANCIAL INFORMATION Item 1. Financial Statements INTERNET MEDIA SERVICES, INC. CONSOLIDATED BALANCE SHEETS As of June 30, December 31, 2010 ASSETS (Unaudited) Current assets: Cash $ $ Accounts receivable Inventory Prepaid expenses and other Total current assets Property and equipment, net Other intangibles, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Revolving note from related party - Total current liabilities Long-term revolving note from related party - Commitments and contingencies - - Stockholders' equity Common stock, $.001 par value, 100,000,000 shares authorized, 23,821,000 shares issued and outstanding (21,321,000 - December 31, 2010) Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. -3- INTERNET MEDIA SERVICES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Three Months Ended Six Months Ended Six Months Ended June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Revenue $ Costs of revenue Gross profit Operating expenses: General and administrative: Salaries and benefits Professional fees Other Selling and marketing Operating loss ) Other expenses: Interest expense - related party Net loss $ ) $ ) $ ) $ ) Loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes. -4- INTERNET MEDIA SERVICES, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Six Months Ended Six Months Ended June 30, 2011 June 30, 2010 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization (Increase) decrease in assets: Accounts receivable ) Inventory ) Prepaid expenses and other assets ) Increase in liabilities: Accounts payable and accrued expenses Net cash used by operating activities ) ) Cash flows frominvesting activities: Purchase of software development costs ) - Net cashused by investing activities ) - Cash flows from financing activities: Proceeds from sale of common stock - Net borrowings from related party Net cash provided by financing activities Net increase (decrease) in cash ) Cash - beginning of period Cash - end of period $ $
